Citation Nr: 1229160	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-32 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 10 percent rating effective April 3, 2008.  A December 2011 decision assigned a 30 percent rating for PTSD effective April 3, 2008.  This grant did not represent a total grant of benefits sought on appeal for this issue, and the claim for an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran is noted to have withdrawn a request for a hearing before a member of the Board in a July 2012 letter.  


FINDING OF FACT

Since the effective date of the grant of service connection for PTSD, that disability has been manifested by mild to moderate social and occupational impairment due primarily to sleep problems with insomnia and nightmares, depressed mood, anxiety, anger problems and suspiciousness.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an April 2008 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A January 2009 letter provided notice regarding what information and evidence is needed to substantiate the claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in December 2011. 

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records, VA examination reports, and private treatment records. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran initially argued that his symptomatology of PTSD was more severe than the 10 percent rating assigned.  In his April 2009 notice of disagreement, he described problems with sleep and bad dreams at night.  He also described memory loss and cited an incident where he was at a restaurant and after using the restroom, he left without paying the bill and without his wife who was still in the restaurant.  He also cited anger problems.  He did not provided additional argument following the award of the 30 percent rating in a December 2011 rating decision.

The Veteran's PTSD is rated under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders.  Under Diagnostic Code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011). 

Turning to the evidence, a March 2008 private examination report by a Licensed Professional Counselor (LPC) indicated that the Veteran was examined weekly between January and March 2008.  After discussing his PTSD stressors, the counselor described the Veteran had great difficulty adjusting to civilian life after leaving service in 1984, but has remained very busy, hoping that by working constantly, he could avoid regular PTSD symptoms he describes.  It was reported in the Background section of the report that the Veteran exhibits impaired judgment, difficulty in understanding complex commands and problems with work and his environment.  It was also noted that he has memory problems which impact on his ability to work along with disturbances of motivation and mood.  The counselor stated that the Veteran reported symptoms of trouble sleeping, nightmares, memory problems, anger and isolation.  The counselor noted the Veteran presented as quiet with depressed affect.  It was noted the Veteran would remain in counseling for the foreseeable future.  He was diagnosed with PTSD, chronic, with a GAF score of 50 assigned.

The report of an August 2008 VA examination by a psychiatrist discussed the Veteran's stressors and the Veteran reported that his current symptoms were insomnia, recurrent dreams and anger.  He stated the symptoms occur constantly.  The examiner noted that there has not been too much influence on his daily functioning.  He has been working in a Sherriff's office and has worked a night shift for 19 years, with no problems at work and a good relationship with coworkers and supervisors.  In addition to PTSD he had a history of alcoholism until 2004, with hospitalization once for this condition at a rehabilitation center.  He denied any history of psychotherapy in the past year or any psychiatric hospitalizations or emergency room (ER) visits.  His post military history was negative for any legal problems.  He was noted to be married to his third wife for 14 years.  His first wife died from illness and his second marriage lasted only a year because she had allegedly been unfaithful.  His daily activities included working at night, going to the gym, watching TV and doing yard work.  His marriage and social situation improved after he stopped drinking and he did not see his old drinking buddies anymore.  

Socially he currently focused his life around his house, health and wife.  He had an adult child from his second marriage and an adult stepson.  He is noted to have not lost time from work due to PTSD symptoms (but did from a work injury to his knee).  He was found to meet the criteria for a diagnosis of PTSD, with symptoms including sense of foreshortened future, feelings of detachment or estrangement from others and became more isolative after stopping drinking.  He would get easily irritated and lose his temper with anger outbursts.  He also exhibited difficulty falling and staying asleep two to three times a week.  He opted for a night time job as he felt this helped.  He reported difficulty concentrating, saying at times he forgot his own address, but no such impairment was elicited during the examination.  His alcohol history was of heavy drinking requiring rehabilitation in 1978 for six months, with drinking heavily again in 2004, which he stopped due to pressure from his wife.  He claimed he started drinking because he could not sleep and drank daily after work until bedtime.  He has not been drinking for 4 years.  

Mental status examination revealed he was generally a reliable historian, although the examiner thought he had a tendency to exaggerate things like the severity of his memory problems, as no such problem was shown on examination.  He was able to recall events in a chronological fashion and with quite specific detail.  He was oriented to place time, person and purpose of the interview.  His appearance and hygiene was appropriate.  His behavior, affect and mood were normal.  He denied depression currently, but did say he had suicidal thoughts in 2003 during a battle with the son of his current wife over tuition money issues.  He said a friend probably talked him out of doing it.  He did not recall going to the hospital.  His speech, communication and concentration were all normal.  He did not have panic attacks or suspiciousness.  He had no history of delusions or hallucinations and was not obsessive or ritualistic.  His thought process was normal, goal directed, coherent and relevant.  There was no impairment of judgment or in abstract thinking.  His memory for words or recent events appeared normal.  There was no suicidal or homicidal ideation.  He was able to manage his money.  The diagnosis was said to be agreeable with PTSD.  A GAF score of 85 was assigned.  

The examiner further noted that he had not yet been examined by a psychiatrist for symptoms that included insomnia, recurrent dreams and a great deal of anger dealing with people.  The examiner speculated that he might have a mild form of PTSD which was well compensated.  He was taking no medication.  The examiner also noted his chronic alcoholism history might have interfered with his evolving mental symptoms.  The examiner also noted that the Veteran's PTSD impairment is best described as mild or transient but causing social and occupational impairment with decrease in work efficiency and occupational tasks during times of significant stress.  

Following review of records in the claims file, including the March 2008 report by the counselor, the examiner further noted that the Veteran has not been seen on a regular basis by a psychiatrist, psychologist, or therapist for evaluation and treatment of PTSD, but that he would do well with medication and appropriate counseling to cope with his symptoms.  

In February 2009, in response to a duty to assist notice asking him to send records of current treatment or complete an authorization form for VA to request them, the Veteran responded that he had no additional evidence or information to give the VA.  In June 2009, following additional general notice advising the Veteran of the information and evidence necessary to establish a disability rating and providing the rating criteria for his PTSD, the Veteran checked the box on the response form that he had no other information or evidence to give VA to support his appeal.  No other medical records were obtained.  

In his August 2009 substantive appeal, he reported that his symptoms are worse than the VA evaluator listed.  He said that the evaluator never asked about memory problems and not sleeping.  

The report of an August 2011 VA examination revealed complaints of recurrent recollection of traumatic events practically every day.  He also cited bad dreams/nightmares, and his wife reported that he thrashes, screams and gives orders.  He had a quick temper and lost his patience many times.  His sleep problems were described as strange, as he slept during the daytime rather than at night.  He accommodated this by working a night shift job at the sheriff's department from 7 pm to 7 am.  His problems were described by the examiner as moderate in nature and constant.  He was neither violent nor suicidal.  He reported refusing medications citing concerns that they could affect his capacity to work.  He never had psychotherapy and has no ER visits for psychiatric reasons.  His marital history was unchanged, only he was now married 21 years to his third wife.  His work relationship was fair with his supervisors and coworkers, and he worked for 18 years.  He was able to work on a full time basis, although he was somewhat withdrawn.  His drinking history was again noted, with cessation said to have taken place in 2005.  He had no other substance abuse history.  

Mental status examination revealed he was dressed appropriately, with appropriate hygiene and behaved appropriately.  He was a reliable historian.  He was oriented to time, place, person and purpose of the interview.  His affect was flat and he showed some anxiety.  His speech and communication were normal.  He exhibited good concentration.  He denied panic attacks, hallucinations or delusions or any history of such manifestations.  No obsessive compulsive features were present.  He did have some suspiciousness.  His thought process was normal, with good judgment and abstract thinking.  His memory for remote and recent events was good.  He was neither homicidal nor suicidal.  He was able to manage his money and activities of daily living.  He was assessed with PTSD, along with alcoholism that was in remission.  A GAF score of 59 was assigned.  His impairment was best described as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although he was generally functioning satisfactorily with routine behavior, self care and conversation.  He was able to establish effective work and social relationships.  He did have some difficulty in maintaining his family role functioning as he has become isolative and prefers to stay home and sleep during the day.  The predominating symptoms were depressed mood, anxiety and suspiciousness.

The Veteran has not indicated having any treatment since this examination was conducted.  

Following a review of the record, the Board finds that an evaluation in excess of 30 percent is not warranted at any time during the course of the appeal.  

As an initial matter, the Board notes that the March 2008 report from a counselor stated, without further elaboration, that the Veteran exhibits impaired judgment, difficulty in understanding complex commands and problems with his work and social environment, and has memory problems which impact on his ability to work along with disturbances in motivation and mood.  However, the report did not include a mental status examination to support such statement.  Moreover, the report suggests the Veteran was seen in weekly therapy sessions and would continue to be seen, but the Veteran denied ever undergoing psychotherapy on both the August 2008 and the August 2011 VA examinations.  Despite being asked to submit information concerning current treatment, the Veteran responded that he had no additional information to submit.  The Board finds the Veteran's denial of receiving any psychotherapy on both VA examinations is inconsistent with the report of the counselor that he saw the Veteran on a weekly basis for 2 months.  Such raises some doubt as to the accuracy of the reported treatment.  Such doubt is further compounded by the fact that despite being provided with an authorization form for release of treatment records, the Veteran has denied having any additional evidence to submit to support his claim.  Because there is some question as to whether the report actually reflects accurate information pertaining to this Veteran, the probative value of the report is significantly reduced.

Moreover, the mention by the counselor of impaired judgment, difficulty in understanding complex commands, and memory problems which impact his ability to work are inconsistent with the findings on the VA examinations, which were performed by a psychiatrist, who has significantly greater training and expertise in evaluating psychiatric disorders than a licensed professional counselor.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individuals knowledge and skill in analyzing the medical data).  The Board further notes that the August 2008 VA examination provided detailed historical and examination findings, to include a mental status examination and the examiner's observations of the Veteran's presentation, behavior and thought process.  The 2011 examination also contains such detail.  Accordingly, the Board finds that the August 2008 and August 2011 VA examinations by a psychiatrist are entitled to significantly greater weight than the March 2008 report by the counselor.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The most probative medical evidence of record demonstrates that the Veteran's the Veteran's PTSD has primarily been manifested by sleep problems with insomnia and nightmares, depressed mood, anxiety, and suspiciousness.  The Veteran has reported that he has anger problems; however, none of the medical evidence reflects that he has been violent, and he has denied having any legal troubles since his discharge from service.  Moreover, the Veteran's judgment was not found to be impaired on either VA examination.  Indeed, it was noted he exercises good judgment on the 2011 VA examination.  

In regards to his complaints of memory problems, with subjective complaints of having forgotten his own address in the August 2008 VA examination, the examiner noted the Veteran's exaggeration of memory problems as the actual findings on mental status examination showed no evidence of such problems.  Likewise, his memory was shown to be good on mental status examination in the August 2011 examination.  The 30 percent rating contemplates mild memory loss (such as forgetting names, directions, recent events, while a 50 percent rating contemplates impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Consideration of the competent and credible evidence does not reveal an impairment of short- and long-term memory.  

None of the medical evidence reflects evidence of the Veteran having regular panic attacks, delusions or hallucinations.  He was not obsessive or ritualistic.  He was not suicidal or homicidal, aside from a very remote history of suicidal thoughts in 2003, nearly 10 years ago.  There was no impairment of thought process, judgment or abstract thinking.  

In regards to his social and occupational functioning, the Veteran has been employed full time during the course of the claim working the same job for over 18 years, and the medical evidence does not reflect that such reported symptomatology impacts his functioning other than occasionally resulting in decrease in work efficiency and with an intermittent inability to perform occupationally.  He was able to establish effective work and social relationships.  Socially, while somewhat isolative, he is noted to have maintained his marriage to his third wife on a long term basis, and reportedly gets along with his coworkers, as reported in the August 2008 and August 2011 VA examinations.

While the Veteran reportedly had a flat affect with some anxiety shown on the mental status portion of the August 2011 VA examination, such symptom, when reviewing the symptomatology as a whole, does not result in impairment which more nearly approximates the criteria for a higher rating.  The Board acknowledges that a Veteran need not meet all or even most of the criteria for a higher rating for one to be assigned.  However, that same examination noted the Veteran "is fully engaged in his work," works full time and in a responsible manner, that he communicates normally, behaves normally, has appropriate hygiene, has good concentration, normal thought process, good judgment, good memory, and good abstract thinking.  The examiner noted he is able to establish and maintain effective work and social relationships and that his PTSD is best described as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily.  Such findings correspond directly with the 30 percent rating presently assigned.   

The GAF scores assigned during the appellate period also fail to more closely resemble the criteria for a 50 percent rating or higher.  The GAF score of 85 assigned in the August 2008 VA examination and the score of 59 assigned in the August 2011 VA examination are reflective of no more than mild to moderate symptoms.  While a GAF score of 50 was provided by the counselor in March 2008, as discussed above such report has been found to lack sufficient probative value, and the Board accords more weight to the GAF scores provided on VA examinations.  In any event, an evaluation is not assigned based solely on GAF scores.  The Board finds the symptomatology reported on VA examinations to be adequately addressed by the 30 percent rating presently assigned, and that the criteria for a higher evaluation have not been more nearly approximated.  

In summary, the most probative evidence reflects symptoms which more closely resemble the criteria for a 30 percent rating than for a 50 percent or higher rating.  The Board has considered the Veteran's lay statements, but concludes that the medical findings on VA examination are of greater probative value.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and a rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.7. 


Other Considerations

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


